UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 SCHEDULE 13D Under the Securities Exchange Act of 1934 (Amendment No. 9) ELBIT IMAGING LTD. (Name of Issuer) Ordinary Shares, Nominal Value NIS 1.00 per share (Title of Class of Securities) M 3760510 (CUSIP Number) Marc Lavine, Adv. 2 Weitzman St. Tel-Aviv 64239 Israel 972-3-6086000 (Name, Address and Telephone Number of Person Authorized to Receive Notices and Communications) January 10, 2008 (Date of Event which Requires Filing of This Statement) If the filing person has previously filed a statement on Schedule 13G to report the acquisition that is the subject of this Schedule 13D, and is filing this schedule because of §§ 240.13d-1(e), 240.13d-1(f) or 240.13d-1(g), check the following box [_]. Note:Schedules filed in paper format shall include a signed original and five copies of the schedule, including all exhibits.See § 240.13d-7(b) for other parties to whom copies are to be sent. The information required on the remainder of this cover page shall not be deemed to be “filed” for the purpose of Section 18 of the Securities Exchange Act of 1934 (the “Act”) or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act (however, see the Notes). (Continued on following pages) (Page 1 of 11 Pages) EXPLANATORY NOTE This Amendment No. 9 to Schedule 13D (the “Amendment No. 9”) is being filed with the Securities and Exchange Commission for the purpose of correcting the number of ordinary shares of the Issuer beneficially owned by Europe-Israel (M.M.S.) Ltd. (“Europe-Israel”), with respect to which Control Centers Ltd. (“Control Centers”) may be deemed to have shared power of voting and disposition by virtue of its holding of 100% of the issued and outstanding ordinary shares of Europe-Israel. Because of this error in reporting the share number, the corresponding percent of the Issuer beneficially owned by each of Europe-Israel, Control Centers and Mordechay Zisser is also being corrected in this Amendment No. 9 to Schedule 13D. In addition to correcting the aforementioned error in the number of shares reported, this Amendment No. 9 also reflects several share purchases transactions that occurred on November 12, 2007, November 13, 2007, November 14, 2007, November 18,2007, December 6, 2007, December 9, 2007, December 16, 2007, December 17, 2007, December 18, 2007, December 24, 2007, December 27, 2007, January 1, 2008 and January 6, 2008 in the total sum of 68,310 shares. Two of these purchases were made by Marina Herzelia (Limited Partnership) 1988, which is a subsidiary of Control Centers. The other purchases were made by Europe-Israel (MMS) Ltd. on November 14, 2007, November 18, 2007, December 6, 2007, December 9, 2007, December 16, 2007, December 17, 2007, December 18, 2007, December 24, 2007, December 27, 2007, January 1, 2008, January 6, 2008 and January 9, 2008. CUSIP No. M 3760510 13D Page3 of 11 1 NAME OF REPORTING PERSON: Europe-Israel (M.M.S.) Ltd. (“Europe-Israel”) I.R.S. IDENTIFICATION NO. OF ABOVE PERSON (ENTITIES ONLY): 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP: (a) [] (b) [] 3 SEC USE ONLY 4 SOURCE OF FUNDS: BK 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEM 2(d) OR 2(e): [] 6 CITIZENSHIP OR PLACE OF ORGANIZATION: Israel NUMBER OF SHARES 7 SOLE VOTING POWER: 12,089,682 shares BENEFICIALLY OWNED BY 8 SHARED VOTING POWER: 0 shares EACH REPORTING 9 SOLE DISPOSITIVE POWER: 12,089,682 shares PERSON WITH 10 SHARED DISPOSITIVE POWER: 0 shares 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY REPORTING PERSON: 12,089,682 shares 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES (See Instructions): [] 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11): 47.50%* 14 TYPE OF REPORTING PERSON: CO *Based on25,454,524 shares outstanding as ofDecember 10, 2007 (excluding 2,800,000 dormant shares held by the Issuer). CUSIP No. M 3760510 13D Page4 of 11 1 NAME OF REPORTING PERSON: Control Centers Ltd. (“Control Centers”) I.R.S. IDENTIFICATION NO. OF ABOVE PERSON (ENTITIES ONLY): 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP: (a) [] (b) [] 3 SEC USE ONLY 4 SOURCE OF FUNDS: 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEM 2(d) OR 2(e): [] 6 CITIZENSHIP OR PLACE OF ORGANIZATION: Israel NUMBER OF SHARES 7 SOLE VOTING POWER: 0 shares BENEFICIALLY OWNED BY 8 SHARED VOTING POWER: 12,114,519 shares*** EACH REPORTING 9 SOLE DISPOSITIVE POWER: 0 shares PERSON WITH 10 SHARED DISPOSITIVE POWER: 12,114,519 shares* 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY REPORTING PERSON: 0 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES (See Instructions): [X] 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11): 47.59%* 14 TYPE OF REPORTING PERSON: CO **Includes 12,089,682 ordinary shares of the Issuer beneficially owned by Europe-Israel, with respect to which Control Centers may be deemed to have shared power of voting and disposition by virtue of its holding of 100% of the issued and outstanding ordinary shares of Europe-Israel. Control Centers disclaims any such power of voting and and/or disposition. *Based on25,454,524 shares outstanding as ofDecember 10, 2007 (excluding 2,800,000 dormant shares held by the Issuer). CUSIP No. M 3760510 13D Page5 of 11 1 NAME OF REPORTING PERSON: Marina Hertzelia (Limited Partnership) 1988(“Marina”)** I.R.S. IDENTIFICATION NO. OF ABOVE PERSON (ENTITIES ONLY): 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP: (a) [] (b) [] 3 SEC USE ONLY 4 SOURCE OF FUNDS: 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEM 2(d) OR 2(e): [] 6 CITIZENSHIP OR PLACE OF ORGANIZATION: Israel NUMBER OF SHARES 7 SOLE VOTING POWER: 0 shares BENEFICIALLY OWNED BY 8 SHARED VOTING POWER: 24,837 shares EACH REPORTING 9 SOLE DISPOSITIVE POWER: 0 shares PERSON WITH 10 SHARED DISPOSITIVE POWER: 24,837 shares 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY REPORTING PERSON: 0 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES (See Instructions): [X] 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11): 0.1%* 14 TYPE OF REPORTING PERSON: CO ** Martina Hertzelia (Limited Partnership) 1988 is an Israeli Partnership wholly-owned by Control Centers Ltd., a private company controlled by Mr. Mordechay Zisser. CUSIP No. M 3760510 13D Page6 of 11 1 NAME OF REPORTING PERSON: Mordechay Zisser I.R.S. IDENTIFICATION NO. OF ABOVE PERSON (ENTITIES ONLY): 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP: (a) [] (b) [] 3 SEC USE ONLY 4 SOURCE OF FUNDS: BK 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEM 2(d) OR 2(e): [] 6 CITIZENSHIP OR PLACE OF ORGANIZATION: Israel NUMBER OF SHARES 7 SOLE VOTING POWER: 406,500 shares BENEFICIALLY OWNED BY 8 SHARED VOTING POWER: shares** * EACH REPORTING 9 SOLE DISPOSITIVE POWER: 406,500 shares PERSON WITH 10 SHARED DISPOSITIVE POWER: 12,089,682 shares* 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY REPORTING PERSON: 406,500 shares 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES (See Instructions): [X] 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11): 1.60%* 14 TYPE OF REPORTING PERSON: IN *Based on25,454,524 shares outstanding as ofDecember 10, 2007 (excluding 2,800,000 dormant shares held by the Issuer). ** Includesordinary shares of the Issuer beneficially owned by Europe-Israel, with respect to which Mr. Zisser may be deemed to have shared power of voting and disposition by virtue of his control of Control Centers, and therefore, of Europe-Israel. In addition, Mr. Zisser holds directly 350,000 options to purchase 350,000 Ordinary Shares at an exercise price of NIS 132.40 per Share which have fully-vested (and are not included in the amount ofordinary shares set forth above). *Based on25,454,524 shares outstanding as ofDecember 10, 2007 (excluding 2,800,000 dormant shares held by the Issuer). This Amendment No. 9 amends the Schedule 13D filed March 11, 1999, Amendment No. 1 thereto filed May 11, 1999, Amendment No. 2 thereto filed August 16, 1999, Amendment No. 3 thereto filed November 4, 1999, Amendment No. 4 thereto filed February 14, 2001, Amendment No. 5 thereto filed October 15, 2001, Amendment No. 6 thereto filed June 29, 2005, Amendment No. 7 thereto filed February 10, 2006 and Amendment No. 8 thereto filed September 10, 2007 (collectively, the “Schedule 13D”) and is filed by Europe-Israel, Control Centers and Mordechay Zisser (the “Reporting Persons”). Item 3
